REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, 21, and 22, drawn to a composition, and 
Group II, claims 11-20, and 23-25, drawn to a method of administration.
The Groups lack unity of invention because even though the inventions of these groups require the technical feature of a self-assembled multidomain peptide based hydrogel capable of inhibiting serine protease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of . HARTGERNIK, US-20170172953-A1, Pub: June 22, 2017, MOORE, Self-Assembling Multidomain Peptide Nanofibers for Delivery of Bioactive Molecules and Tissue Regeneration, Accounts of chemical research, 50, 714-722, Pub February 13, 2017; BERESINI, WO-2017220701-A1, Pub: December 28, 2017, and PITTS, The Emerging Role of PCSK9 Inhibitors in Preventive Cardiology, European cardiology review;9(2):65-70, Pub:2014. 
	Hartgerink discloses multidomain peptides that self-assemble into hydrogel, and act as a delivery system for therapeutic agents (par [0020])  Hartgerink claims a composition comprising multiple domains including a first (X)n; second (YZ)n’; third a therapeutic agent having opposite charges to the first domain; and in claim 9, teaches a spacer (claims 1 and 9) 
Hartgerink does not disclose a fourth domain which is a bioactive peptide sequence.
Moore teaches multidomain peptides (MDPs) which self-assemble for delivery of proteins and protein mimicking peptides (Abstract, p. 720, Col. 1, Par. 3).
Hartgerink does not disclose inhibition of a serine protease. 

	Thus, the technical feature is not a special technical feature because all of the elements of the technical feature were known in the art and it would have been obvious to one of ordinary skill to apply the teachings of Moore to the structures disclosed in Hartgerink and Beresini to design a controlled release injection for the treatment of a cholesterol disorder using a composition as presently claimed with a reasonable expectation of success, with no change in the respective functions, at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species is as follows: 
A self-assembled multidomain peptide based hydrogel; wherein all domains (1-4) are clearly defined in each claim readable upon the elected species to show how each claim reads on the elected species. It is also requested that applicant provide any common or trade name(s) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a self-assembled multidomain peptide based hydrogel capable of inhibiting serine protease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of . HARTGERNIK, US-20170172953-A1, Pub: June 22, 2017, MOORE, Self-Assembling Multidomain Peptide Nanofibers for Delivery of Bioactive Molecules and Tissue Regeneration, Accounts of chemical research, 50, 714-722, Pub February 13, 2017; BERESINI, WO-2017220701-A1, Pub: December 28, 2017, and PITTS, The Emerging Role of PCSK9 Inhibitors in Preventive Cardiology, European cardiology review;9(2):65-70, Pub:2014. 
	Hartgerink discloses multidomain peptides that self-assemble into hydrogel, and act as a delivery system for therapeutic agents (par [0020])  Hartgerink claims a composition comprising multiple domains including a first (X)n; second (YZ)n’; third a therapeutic agent having opposite charges to the first domain; and in claim 9, teaches a spacer (claims 1 and 9) 
Hartgerink does not disclose a fourth domain which is a bioactive peptide sequence.
Moore teaches multidomain peptides (MDPs) which self-assemble for delivery of proteins and protein mimicking peptides (Abstract, p. 720, Col. 1, Par. 3).
Hartgerink does not disclose inhibition of a serine protease. 
	Beresini discloses several species of PCSK9 , a serine protease (as evidenced by Pitts (See abstract line 4)), inhibitors with linkers (pgs. 79-80, Tables 8A and 8b; p. 77, lines 15-17 and 26) and administration for treatment of cholesterol related disorder (claim 87). 
	Thus, the technical feature is not a special technical feature because all of the elements of the technical feature were known in the art and it would have been obvious to one of ordinary skill to apply the teachings of Moore to the structures disclosed in Hartgerink and Beresini to design a controlled release injection for the treatment of a cholesterol disorder using a composition as presently claimed with a reasonable expectation of success, with no change in the respective functions, at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658